DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “when the at least one medium enters into the medium entrance and abuts against the detecting end” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “when the at least one medium enters into the medium entrance and abuts against the detecting end”.  However, there are no support for the underlined portion in the Specification.  Thus, there is no explanation on how the underlined portion functions relative to the other components in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 16-18 and claim 11, lines 14-16 recite “when the at least one medium enters into the medium entrance and abuts against the detecting end”.  However, the Specification states that the medium abuts against the abutting end in [0014].  The underlined portion is unclear because the detecting end is used for flagging the detector to generate a signal.  How does the detecting end abuts both the detector and the medium?  To further prosecution, the Examiner will examine the detecting end as the abutting end (of the first pivoting component as stated in the Specification. The remaining claims, 2-10 and 12-20, are rejected as they inherit the issues in the independent claims, claims 1 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US Publication 2015/0307311).
With regards to claim 11, Ono discloses a medium detecting mechanism (FIG. 6-7) disposed adjacent to a medium entrance formed on a casing of an image forming device (it is noted that the claim is directed to a medium detecting mechanism and the location of the medium detecting mechanism is merely a suggestion of intended use.  Since Ono teaches the medium detecting mechanism, the mechanism is capable of being placed in the location as claimed), the medium detecting mechanism comprising: 
a detector (including 31, 32; [0028]; FIG. 8) disposed inside a casing (the detector is capable of being used in a casing); 
a first pivoting component (40) pivotally disposed on the casing (0054, 0057]), the first pivoting component comprising an abutting end (end of 41) for abutting against the at least one medium ([0054]) entering into the medium entrance (it is noted that the location of the medium entrance is not a part of the medium detecting mechanism, the medium entrance is a part of the casing, which is a part that is usable with the detecting mechanism as claimed.  Thus, the first pivoting component is capable of being used by the entrance.); 
a second pivoting component (60) movably sleeved on the first pivoting component (FIG. 8), the second pivoting component (60) comprising a detecting end (51) for actuating the detector to generate a signal ([0054]); and 
a resilient component (35) connected to the first pivoting component (40) and the second pivoting component (60), 
when the at least one medium and abuts against the detecting end (see 35 USC 112 rejection above; [0057], the medium abuts the abutting end of 41), the at least one medium driving the first pivoting component to pivot in a first pivoting direction (FIG. 8B), 
when the first pivoting component pivots in the first pivoting direction (FIG. 8A-B), the first pivoting component (40) driving the second pivoting component (60) to pivot in the first pivoting direction by the resilient component to drive the detecting end (51) of the second pivoting component (60) to actuate the detector (including 31, 32) for generating the signal ([0066]), and 
when the detecting end of the second pivoting component is stopped from continuously pivoting in the first pivoting direction (FIG. 8B-D), resilient deformation of the resilient component allowing the first pivoting component (40) to be driven to continuously pivot in the first pivoting direction relative to the second pivoting component (FIG. 8B-D; [0066-0069]).

With regards to claim 12, Ono discloses the medium detecting mechanism of claim 11, wherein a first connecting lug (42; FIG. 6B) is formed on the first pivoting component (40), a second connecting lug (52) is formed on the second pivoting component (60), and the resilient component (35) is connected to the first connecting lug and the second connecting lug (FIG. 6A-B).

With regards to claims 13 and 17, Ono discloses the medium detecting mechanism of claims 12 and 11, respectively, wherein a restraining protrusion (42C) is formed on the first pivoting component (40; FIG. 6B), a restraining slot (61C) is formed on the second pivoting component ([0060]), and the restraining protrusion is movably located in the restraining slot for restraining a pivoting angle of the first pivoting component relative to the second pivoting component ([0060]; FIG. 6-8).

With regards to claims 14 and 18, Ono discloses the medium detecting mechanism of claims 13 and 17, respectively, wherein the restraining slot (42C) comprises a first restraining wall and a second restraining wall (surfaces of 42C; FIG. 6B), and when the first pivoting component (40) pivots in the first pivoting direction relative to the second pivoting component (60) by the resilient deformation of the resilient component (35; [0060]), the restraining protrusion (see hook portion of 42C) leaves from the first restraining wall and moves toward the second restraining wall (walls of 61C; FIG. 6B).

With regards to claims 15, 16, 19, and 20, Ono discloses the medium detecting mechanism of claims 14, 12, 18, and 11, respectively, wherein a stopping structure (51A) protrudes from the detecting end (51; [0059]), the second pivoting component (60) is stopped from continuously pivoting in the first pivoting direction by abutment of the stopping structure (51A) and the detector (31, 32), and when the stopping structure abuts against detector to stop the second pivoting component from continuously pivoting in the first pivoting direction ([0060; FIG. 8B-D), the resilient deformation of the resilient component (35) allows the first pivoting component to be driven by the at least one medium to continuously pivot in the first pivoting component relative to the second pivoting component (FIG. 8B-D).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US Patent 5,897,112) in view of Ono (US Publication 2015/0307311).
With regards to claim 1, Kwag teaches an image forming device capable of detecting at least one medium (FIG. 3), the image forming device comprising: 
a casing (body of electrophotographic apparatus not including 200), a medium entrance (located where 200 is inserted into electrophotographic apparatus for feeding the sheet) being formed on the casing; and 
a medium detecting mechanism (50) disposed adjacent to the medium entrance (col. 3, line 66 to col. 4, line 32), the medium detecting mechanism comprising: 
a detector (60) disposed inside the casing (FIG. 3; col. 4, lines 16-18).
However, Kwag is silent regarding the medium detecting mechanism comprising: a first pivoting component pivotally disposed on the casing, the first pivoting component comprising an abutting end for abutting against the at least one medium entering into the medium entrance; a second pivoting component movably sleeved on the first pivoting component, the second pivoting component comprising a detecting end for actuating the detector to generate a signal; and a resilient component connected to the first pivoting component and the second pivoting component, when the at least one medium enters into the medium entrance and abuts against the detecting end, the at least one medium driving the first pivoting component to pivot in a first pivoting direction, when the first pivoting component pivots in the first pivoting direction, the first pivoting component driving the second pivoting component to pivot in the first pivoting direction by the resilient component to drive the detecting end of the second pivoting component to actuate the detector for generating the signal, and when the detecting end of the second pivoting component is stopped from continuously pivoting in the first pivoting direction, resilient deformation of the resilient component allowing the first pivoting component to be driven by the at least one medium to continuously pivot in the first pivoting direction relative to the second pivoting component.
Ono teaches a medium detecting mechanism comprising: 
a detector (including 31, 32; [0028]; FIG. 8); 
a first pivoting component (40) pivotally disposed on the casing (0054, 0057]); 
a second pivoting component (60) movably sleeved on the first pivoting component (FIG. 8), the second pivoting component (60) comprising a detecting end (51) for actuating the detector to generate a signal ([0054]); and 
a resilient component (35) connected to the first pivoting component (40) and the second pivoting component (60), 
when the at least one medium and abuts against the detecting end (see 35 USC 112 rejection above; [0057], the medium abuts the abutting end of 41), the at least one medium driving the first pivoting component to pivot in a first pivoting direction (FIG. 8B), 
when the first pivoting component pivots in the first pivoting direction (FIG. 8A-B), the first pivoting component (40) driving the second pivoting component (60) to pivot in the first pivoting direction by the resilient component to drive the detecting end (51) of the second pivoting component (60) to actuate the detector (including 31, 32) for generating the signal ([0066]), and 
when the detecting end of the second pivoting component is stopped from continuously pivoting in the first pivoting direction (FIG. 8B-D), resilient deformation of the resilient component allowing the first pivoting component (40) to be driven to continuously pivot in the first pivoting direction relative to the second pivoting component (FIG. 8B-D; [0066-0069]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of detecting mechanism (such as those taught by Kwag) with another known type of detecting mechanism (such as those taught by Ono) to prevent damage when the detecting mechanism is rotated beyond its acceptable range ([0073]; Ono).  Thus, the combination of Kwag and Ono would teach the first pivoting component (41; FIG. 7-8; Ono) comprising an abutting end (end of 41; Ono) for abutting against the at least one medium entering into the medium entrance (entrance for sheet feeding of Kwag). 

With regards to claim 2, Kwag, as modified by Ono, teaches (citations to Ono unless specified otherwise) the image forming device of claim 1, wherein a first connecting lug (42; FIG. 6B) is formed on the first pivoting component (40), a second connecting lug (52) is formed on the second pivoting component (60), and the resilient component (35) is connected to the first connecting lug and the second connecting lug (FIG. 6A-B).

With regards to claims 3 and 7, Kwag, as modified by Ono, teaches (citations to Ono unless specified otherwise) the image forming device of claims 2 and 1, respectively, wherein a restraining protrusion (42C) is formed on the first pivoting component (40; FIG. 6B), a restraining slot (61C) is formed on the second pivoting component ([0060]), and the restraining protrusion is movably located in the restraining slot for restraining a pivoting angle of the first pivoting component relative to the second pivoting component ([0060]; FIG. 6-8).

With regards to claims 4 and 8, Kwag, as modified by Ono, teaches (citations to Ono unless specified otherwise) the image forming device of claims 3 and 7, respectively, wherein the restraining slot (42C) comprises a first restraining wall and a second restraining wall (surfaces of 42C; FIG. 6B), and when the first pivoting component (40) pivots in the first pivoting direction relative to the second pivoting component (60) by the resilient deformation of the resilient component (35; [0060]), the restraining protrusion (see hook portion of 42C) leaves from the first restraining wall and moves toward the second restraining wall (walls of 61C; FIG. 6B).

With regards to claims 5, 6, 9, and 10, Kwag, as modified by Ono, teaches (citations to Ono unless specified otherwise) the image forming device of claims 4, 2, 8, and 1, respectively, respectively, wherein a stopping structure (51A) protrudes from the detecting end (51; [0059]), the second pivoting component (60) is stopped from continuously pivoting in the first pivoting direction by abutment of the stopping structure (51A) and the detector (31, 32), and when the stopping structure abuts against detector to stop the second pivoting component from continuously pivoting in the first pivoting direction ([0060; FIG. 8B-D), the resilient deformation of the resilient component (35) allows the first pivoting component to be driven by the at least one medium to continuously pivot in the first pivoting component relative to the second pivoting component (FIG. 8B-D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853